DETAILED CORRESPONDENCE
This is the second non-final office action regarding application number 16/123,143, and is in response to the Amendments filed May 4th, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
Claims 1-20 remain pending in the application. Claims 1-2, and 14-15 were amended in the Amendments to the Claims. Claims 3-13 and 16-20 are original.
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 5/04/2021, with respect to the rejections of claims 1, 3-4, 6-7, 14, 16-17 and 19-20 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Hummelshoj (US 20190138817 A1) and Lee et al. (US 20180178372 A1).
Applicant’s arguments, see pages 11-13, filed 5/04/2021, with respect to the rejections of claims 2, 5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Hummelshoj (US 20190138817 A1), Lee et al. (US 20180178372 A1), Ooba (US 20200070351 A1) and Suk et al. (KR 20170105768 A).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-7, 14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hummelshoj (US 20190138817 A1 and Hummelshoj hereinafter) in view of Lee et al. (US 20180178372 A1 and Lee hereinafter).
Regarding Claims 1 and 14
Hummelshoj teaches a robotic device (see [0041], "Automated devices can include robotic devices…") comprising: 
at least one processor; and memory encoding computer executable instructions that, when executed by the at least one processor (see Fig. 1, element 104, processor and 114, memory; [0018 "The memory 114 can include one or more modules that include computer readable instructions that, when executed by the processor 104, cause the processor 104 to perform methods and functions that are discussed herein."]), perform a method comprising: 
generating, based on input data and output data associated with the robotic device, a disposition comprising one or more disposition entries (see Fig. 1, element 102, input and element 116, output; Fig. 2, element 220, object recognition module; [0021 "The object recognition module 220 generally includes instructions that function to control the processor 104 to obtain one or more images of the environment using one or more sensors 118 , as connected with an input 102 of the computing device 100 , to recognize at least one dynamic object and one or more environmental assets in the one or more images of the environment."]); 
supplementing at least one disposition entry of the one or more disposition entries based on stored information to generate a supplemented disposition entry (see Fig. 2, element 260, object historical information; [0005 " The memory can further store an association module including instructions that when executed by the one or more processors cause the one or more processors to identify, using the database of object historical information, one or more associations between the at least one previous recognition of the at least one dynamic object and the at least one secondary object..."]), wherein the stored information is at least one of an ontology or memorialized information (see Fig. 2, element 260, inventory obstacle historical information; [0029 "Accordingly, by way of example, the object historical information 260 can include information about some or all available environmental assets..."]; Fig. 2, element 270, inventory information; [0030 "The inventory information 270 is information regarding the environment in the absence of dynamic objects."]); 
 generating a behavior for the robotic device based at least in part on the supplemented disposition entry; and causing the robotic device to perform the generated behavior (see Fig. 1 and 2, element 126, association system; [0005 "...and to perform a task related to the at least one dynamic object based on the one or more associations using an automated device"]; [0041 "The association system 126 , through the association module 240 , can then perform a task related to the dynamic object, based on the one or more associations, using an automated device."]).
Regarding claim 14, Hummelshoj further teaches a method for supplementing a generated disposition for a robotic device (see [0005] and [0041], "Automated devices can include robotic devices…").
Hummelshoj is silent regarding evaluating the generated disposition based on a previous disposition to identify a changed disposition entry; generating, based on the previous disposition, memorialized information associated with the changed disposition entry;
Lee teaches a robotic device (Fig. 2, robot device 100) comprising: at least one processor (see Fig. 2, processor 120); and memory encoding computer executable instructions that, when executed by the at least one processor (see Fig. 2, memory 130), perform a method comprising: generating, based on input data and output data associated with the robotic device, a disposition comprising one or more disposition entries ([0111]; "user preference" corresponds to the disposition.); wherein stored information is memorialized information (see [0111]-[0112]);
Lee further teaches evaluating the generated disposition based on a previous disposition to identify a changed disposition entry (see [0111 "...In this operation, the processor 120 of the home robot device 100 may collect user emotion information according to the change in the user emotion for a specified time and may estimate the user preference based on the collected user emotion information..."] and [0115 "...According to one embodiment, the processor 120 may determine a change in the user preference for a specific motion of the home robot device 100. If the change is from good (e.g. happy) to bad (e.g. sad), the processor 120 may store the motion execution information..."]); and
generating, based on the previous disposition, memorialized information associated with the changed disposition entry (see [0115 "...According to one embodiment, the processor 120 may determine a change in the user preference for a specific motion of the home robot device 100. If the change is from good (e.g. happy) to bad (e.g. sad), the processor 120 may store the motion execution information..."]; The "motion execution information" corresponds to memorialized information associated with the changed disposition entry.);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Lee to Hummelshoj. It would have been obvious to take the robotic device and method of Hummelshoj and further include instructions to evaluate the generated disposition based on a previous disposition to identify a changed disposition entry and to generate memorialized information associated with the changed disposition entry, as taught by Lee. 
Lee teaches the known technique of evaluating a detected change in user emotions following a robotic motion, so that the robot can store the robotic motion associated with the user emotions when the user emotions exceed a specified value. This allows the robot to execute a future motion based on the stored motion to affect the emotions of the user. Application of the known technique taught by Lee to the prior art robotic device taught by Hummelshoj would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robotic device, further comprising a method for evaluating the generated disposition based on a previous disposition to identify a changed disposition entry and generating, based on the previous disposition, memorialized information associated with the changed disposition entry. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Regarding Claims 3 and 16
Hummelshoj (as modified by Lee) teaches the robotic device of claim 1 (as discussed above in claim 1), wherein supplementing the at least one disposition entry based on stored information comprises: 
Hummelshoj further teaches accessing an ontology (see Fig. 2, element 260, object historical information; [0005 "...cause the one or more processors to identify, using the database of object historical information…"]; [0031 "Additionally, the instance identification module 230 can determine the relation of a dynamic object to existing data in the object historical information 260 in multiple different ways depending on a particular implementation."]); 
determining that the at least one disposition entry is an instance of an object of the ontology (see Fig. 2, element 230, instance identification module; [0031 " Additionally, the instance identification module 230 can determine the relation of a dynamic object to existing data in the object historical information 260 in multiple different ways depending on a particular implementation"]); and 
associating at least one property of the object of the ontology with the at least one disposition entry in the generated disposition (see Fig. 2, element 240, association module; [0033 "That is, the association module 240 uses the object historical information 260 and the collected data forming the dynamic object data set from the instance identification module 230 to characterize association between the dynamic object and the environment or a secondary object of the computing device 100." and "Accordingly, the association module 240 can generate the association as an assessment of amount and type of connection between secondary objects or environment, as previously detected, observed or collected by the association module 240 of the computing device 100."]).
Regarding Claims 4 and 17
Hummelshoj (as modified by Lee) teaches the robotic device of claim 1 (as discussed above in claim 1), 
Hummelshoj further teaches wherein supplementing the at least one disposition entry based on stored information comprises: 
accessing memorialized information for the robotic device (see Fig. 2, element 260, object historical information; [0005 "...cause the one or more processors to identify, using the database of object historical information…"]; [0031 "Additionally, the instance identification module 230 can determine the relation of a dynamic object to existing data in the object historical information 260 in multiple different ways depending on a particular implementation."]); 
determining that at least a part of the memorialized information comprises historical information relating to the at least one disposition entry (see Fig. 2, element 230, instance identification module; [0031 " Additionally, the instance identification module 230 can determine the relation of a dynamic object to existing data in the object historical information 260 in multiple different ways depending on a particular implementation"]); and 
associating the historical information with the at least one disposition entry in the generated disposition (see Fig. 2, element 240, association module; [0033 "That is, the association module 240 uses the object historical information 260 and the collected data forming the dynamic object data set from the instance identification module 230 to characterize association between the dynamic object and the environment or a secondary object of the computing device 100." and "Accordingly, the association module 240 can generate the association as an assessment of amount and type of connection between secondary objects or environment, as previously detected, observed or collected by the association module 240 of the computing device 100."]).
Regarding Claims 6 and 19
Hummelshoj (as modified by Lee) teaches the robotic device of claim 1 (as discussed above in claim 1), 
Hummelshoj further teaches wherein at least a part of the stored information is accessed from a computing device remote from the robotic device (see [0029 "Further, the object historical information 260 can be a collection of information from a variety of sources, both local and remote to the computing device 100."]; [0032 "The memory 114 can be stored locally, such as in an automated device or the computing device 100. The memory 114 can further be stored remotely, such as in a cloud server."]).
Regarding Claims 7 and 20
Hummelshoj (as modified by Lee) teaches the robotic device of claim 1 (as discussed above in claim 1), 
Hummelshoj further teaches wherein the disposition is periodically generated by the robotic device (see [0054 "The one or more images can be collected over a period of time. In one example, the one or more images are collected at specific time intervals over a period of time, such as during the period of time the system or device is operating"]).

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hummelshoj (as modified by Lee) as applied to claims 1 and 14 above, and further in view of Ooba (US 20200070351 A1 and Ooba hereinafter).
Regarding Claims 2 and 15
Hummelshoj (as modified by Lee) teaches the robotic device of claim 1 (as discussed above in claim 1), 
Lee teaches determining, based on a threshold, whether to memorialize information associated with the changed disposition entry; and when it is determined to memorialize the information, generating the memorialized information and storing the generated memorialized information (see [0114]-[0115], "motion information"). Lee further teaches corresponding the motion information with the user preferences (i.e. the changed disposition) (see [0114]). Lee; however, does not explicitly teach memorializing the user preferences (i.e. the changed disposition) when the motion information is memorialized. That is, Lee is silent regarding wherein the method further comprises: determining, based on a threshold, whether to memorialize the changed disposition entry; and when it is determined to memorialize the changed disposition entry: generating the memorialized information; and storing the generated memorialized information.
Ooba teaches a robotic device (see Fig. 1, robot 30) configured for: generating, based on input data and output data associated with the robotic device, a disposition comprising one or more disposition entries (see [0004] and [0024]-[0025]; "work data" corresponds to the disposition); evaluating the generated disposition based on a previously generated disposition to identify one or more changed disposition entries (see [0004] and [0026]); The "work data for the object that has been stored" corresponds to the previously generated disposition, while the "work data that is newly created" corresponds to the changed disposition.) and
Ooba further teaches wherein the method further comprises: determining, based on a threshold, whether to memorialize the changed disposition entry; and when it is determined to memorialize the changed disposition entry: generating the memorialized information; and storing the generated memorialized information (see [0026], [0029]-[0041]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Ooba to Hummelshoj (as modified by Lee). It would have been obvious to take the robotic device and method of Hummelshoj (as modified by Lee) and further include instructions to determine, based on a threshold, whether to memorialize the changed disposition entry and to generate and store the memorialized information when it is determined to memorialize the changed disposition entry, as taught by Ooba. 
Ooba teaches the known technique of determining whether to memorialize a changed disposition entry based on a threshold in order to discard redundant data when duplicate information exists, as well as to select the best data to be stored based on a work related score and/or quality score. Application of the known technique taught by Ooba to the prior art robotic device taught by Hummelshoj (as modified by Lee) would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robotic device, further comprising a method for determining, based on a threshold, whether to memorialize the changed disposition entry; and when it is determined to memorialized the changed disposition entry: generating the memorialized information; and storing the generated memorialized information. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hummelshoj (as modified by Lee) as applied to claims 4 and 17 above, and further in view of Suk et al. (KR 20170105768 A and Suk hereinafter).
Regarding Claims 5 and 18
Hummelshoj (as modified by Lee) teaches the robotic device of claim 4 (as discussed above in claim 4), 
Hummelshoj is silent regarding wherein associating the historical information with the at least one disposition entry comprises associating only a subpart of the historical information, wherein the subpart is determined based at least in part on either: a quantity associated with the historical information; or a time window associated with the historical information.
Suk teaches a robotic device and a contextual reasoning unit for recognizing and inferring the current environment and situation based on the comprehensive knowledge obtained by interacting with the general knowledge management unit in response to the received query, wherein associating the historical information with the at least one disposition entry comprises associating only a subpart of the historical information, wherein the subpart is determined based at least in part: a time window associated with the historical information (see reference KR_20170105768_A:  Page 4, second paragraph, "As another example, if a user returns home at about 2 pm in mid-August, the robot collects time information, such as 'mid-August' and 'around 2 pm', and then, according to the social and environmental context, Can be inferred as having a high thirst, and thus can make decisions such as handing the drink to the user." In this example, the disposition entry is the robot recognizing the user returning home. A time window of 'mid-August' and 'around 2 pm' is associated with the historical information, thus the robot infers the user is thirsty by consulting past behaviors of the user during a similar timeframe.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have further modified Hummelshoj (as modified by Lee) to incorporate the teachings of Suk by associating only a subpart of the historical information with a disposition entry, based on a time window, as taught by Suk. 
The motive for the modification to associate a subpart of historical information would have been to allow for a more specific behavior to be performed when a specific event occurs, thus producing a more customizable robotic device, as taught by Suk.

Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hummelshoj, in view of Lee and Ooba.
Regarding Claim 8
Hummelshoj teaches a computing device comprising: at least one processor; and memory encoding computer executable instructions that, when executed by the at least one processor (see Fig. 1, element 104, processor and 114, memory; [0018 "The memory 114 can include one or more modules that include computer readable instructions that, when executed by the processor 104, cause the processor 104 to perform methods and functions that are discussed herein."]), perform a method comprising: 
generating, based on input data and output data associated with the computing device, a disposition comprising one or more disposition entries (see Fig. 1, element 102, input and element 116, output; Fig. 2, element 220, object recognition module; [0021 "The object recognition module 220 generally includes instructions that function to control the processor 104 to obtain one or more images of the environment using one or more sensors 118 , as connected with an input 102 of the computing device 100 , to recognize at least one dynamic object and one or more environmental assets in the one or more images of the environment."]); 
supplementing at least one disposition entry of the one or more disposition entries based on stored information to generate a supplemented disposition entry (see Fig. 2, element 260, object historical information; [0005 " The memory can further store an association module including instructions that when executed by the one or more processors cause the one or more processors to identify, using the database of object historical information, one or more associations between the at least one previous recognition of the at least one dynamic object and the at least one secondary object..."]), wherein the stored information is at least one of an ontology or memorialized information (see Fig. 2, element 260, inventory obstacle historical information; [0029 "Accordingly, by way of example, the object historical information 260 can include information about some or all available environmental assets..."]; Fig. 2, element 270, inventory information; [0030 "The inventory information 270 is information regarding the environment in the absence of dynamic objects."]); 
Hummelshoj is silent regarding evaluating the supplemented disposition entry based on a previously generated disposition to identify one or more changed properties of the supplemented disposition entry; determining, based on a threshold, whether to memorialize a changed property of the supplemented disposition entry; when it is determined to memorialize the changed property, generating memorialized information associated with the changed property; and storing the generated memorialized information.
Lee teaches a computing device (see Fig. 2, robot device 100) comprising: at least one processor (see Fig. 2, processor 120); and memory encoding computer executable instructions that, when executed by the at least one processor (see Fig. 2, memory 130), perform a method comprising: generating, based on input data and output data associated with the computing device, a disposition comprising one or more disposition entries (see [0110]; "user emotion information" corresponds to the disposition); supplementing at least one disposition entry of the one or more disposition entries based on stored information to generate a supplemented disposition entry (see [0111]; "user preference" corresponds to the supplemented disposition entry), wherein the stored information is memorialized information (see [0111]-[0112]); 
Lee further teaches evaluating the supplemented disposition entry based on a previously generated disposition to identify one or more changed properties of the supplemented disposition entry (see [0111 "...In this operation, the processor 120 of the home robot device 100 may collect user emotion information according to the change in the user emotion for a specified time and may estimate the user preference based on the collected user emotion information..."] and [0115 "...According to one embodiment, the processor 120 may determine a change in the user preference for a specific motion of the home robot device 100. If the change is from good (e.g. happy) to bad (e.g. sad), the processor 120 may store the motion execution information..."]); 
determining, based on a threshold, whether to memorialize information associated with the changed property (see [0114]; The "motion execution information" corresponds to memorialized information associated with the changed disposition entry.);
when it is determined to memorialize the information, generating memorialized information associated with the changed property; and storing the generated memorialized information (see [0114] and [0115 "...According to one embodiment, the processor 120 may determine a change in the user preference for a specific motion of the home robot device 100. If the change is from good (e.g. happy) to bad (e.g. sad), the processor 120 may store the motion execution information..."]).
As discussed above, Lee teaches determining, based on a threshold, whether to memorialize motion information; and when it is determined to memorialize the motion information, generating the motion information and storing the motion information. Lee further teaches corresponding the motion information with the user preferences (i.e. supplemented disposition entry) (see [0114]). Lee; however, does not explicitly teach memorializing the user preferences (i.e. supplemented disposition entry) when the motion information is memorialized. That is, Lee is silent regarding determining, based on a threshold, whether to memorialize a changed property of the supplemented disposition entry; when it is determined to memorialize the changed property, generating memorialized information associated with the changed property; and storing the generated memorialized information.
Ooba teaches a robotic device (see Fig. 1, robot 30) configured for generating, based on input data and output data associated with the robotic device, a disposition comprising one or more disposition entries (see [0004] and [0024]-[0025]; "work data" corresponds to the disposition); evaluating the disposition entry based on a previously generated disposition to identify one or more changed properties of the disposition ([0004] and [0026]; The "work data for the object that has been stored" corresponds to the previously generated disposition, while the "work data that is newly created" corresponds to the changed disposition.) and
Ooba further teaches determining, based on a threshold, whether to memorialize a changed property of the supplemented disposition entry; when it is determined to memorialize the changed property, generating memorialized information associated with the changed property; and storing the generated memorialized information (see [0026], [0029]-[0041]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Lee and Ooba to Hummelshoj. It would have been obvious to take the robotic device and method of Hummelshoj and further include instructions to evaluate the supplemented disposition entry based on a previously generated disposition to identify one or more changed properties of the supplemented disposition entry; determine, based on a threshold, whether to memorialize a changed property of the supplemented disposition entry; when it is determined to memorialize the changed property, generate memorialized information associated with the changed property; and store the generated memorialized information, as taught by Lee and Ooba.
Lee teaches the known technique of evaluating a detected change in user emotions following a robotic motion, so that the robot can store the robotic motion associated with the user emotions when the user emotions exceed a specified value. This allows the robot to execute a future motion based on the stored motion to affect the emotions of the user. Ooba teaches the known technique of identifying one or more changed properties of a disposition entry and determining whether to memorialize a changed property based on a threshold, in order to discard redundant data when duplicate information exists, as well as to select the best data to be stored based on a work related score and quality score.
Application of the known technique taught by Lee and Ooba to the prior art robotic device taught by Hummelshoj would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robotic device, further comprising a method for evaluating the supplemented disposition entry based on a previously generated disposition to identify one or more changed properties of the supplemented disposition entry; determining, based on a threshold, whether to memorialize a changed property of the supplemented disposition entry; when it is determined to memorialize the changed property, generating memorialized information associated with the changed property; and storing the generated memorialized information. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Regarding Claim 9
Hummelshoj (as modified by Lee and Ooba) teaches the computing device of claim 8 (as discussed above in claim 8), 
Hummelshoj further teaches wherein the method further comprises: generating a behavior for a robotic device based at least in part on the supplemented disposition entry; and causing the robotic device to perform the generated behavior (see Fig. 1 and 2, element 126, association system; [0005 "...and to perform a task related to the at least one dynamic object based on the one or more associations using an automated device"]; [0041 "The association system 126 , through the association module 240 , can then perform a task related to the dynamic object, based on the one or more associations, using an automated device."]).
Regarding Claim 10
Hummelshoj (as modified by Lee and Ooba) teaches the computing device of claim 8 (as discussed above in claim 8), 
Hummelshoj further teaches wherein supplementing the at least one disposition entry based on stored information comprises: 
accessing an ontology (see Fig. 2, element 260, object historical information; [0005 "...cause the one or more processors to identify, using the database of object historical information…"]; [0031 "Additionally, the instance identification module 230 can determine the relation of a dynamic object to existing data in the object historical information 260 in multiple different ways depending on a particular implementation."]); 
determining that the at least one disposition entry is an instance of an object of the ontology (see Fig. 2, element 230, instance identification module; [0031 " Additionally, the instance identification module 230 can determine the relation of a dynamic object to existing data in the object historical information 260 in multiple different ways depending on a particular implementation"]); and 
associating at least one property of the object of the ontology with the at least one disposition entry in the generated disposition (see Fig. 2, element 240, association module; [0033 "That is, the association module 240 uses the object historical information 260 and the collected data forming the dynamic object data set from the instance identification module 230 to characterize association between the dynamic object and the environment or a secondary object of the computing device 100." and "Accordingly, the association module 240 can generate the association as an assessment of amount and type of connection between secondary objects or environment, as previously detected, observed or collected by the association module 240 of the computing device 100."]).
Regarding Claim 11
Hummelshoj (as modified by Lee and Ooba) teaches the computing device of claim 8 (as discussed above in claim 8), 
Hummelshoj further teaches wherein supplementing the at least one disposition entry based on stored information comprises: 
accessing memorialized information (see Fig. 2, element 260, object historical information; [0005 "...cause the one or more processors to identify, using the database of object historical information…"]; [0031 "Additionally, the instance identification module 230 can determine the relation of a dynamic object to existing data in the object historical information 260 in multiple different ways depending on a particular implementation."]); 
determining that at least a part of the memorialized information comprises historical information relating to the at least one disposition entry (see Fig. 2, element 230, instance identification module; [0031 " Additionally, the instance identification module 230 can determine the relation of a dynamic object to existing data in the object historical information 260 in multiple different ways depending on a particular implementation"]); and 
associating the historical information with the at least one disposition entry in the generated disposition (see Fig. 2, element 240, association module; [0033 "That is, the association module 240 uses the object historical information 260 and the collected data forming the dynamic object data set from the instance identification module 230 to characterize association between the dynamic object and the environment or a secondary object of the computing device 100." and "Accordingly, the association module 240 can generate the association as an assessment of amount and type of connection between secondary objects or environment, as previously detected, observed or collected by the association module 240 of the computing device 100."]).
Regarding Claim 13
Hummelshoj (as modified by Lee and Ooba) teaches the computing device of claim 8 (as discussed above in claim 8), 
Hummelshoj further teaches wherein the disposition is periodically generated by the computing device (see [0054 "The one or more images can be collected over a period of time. In one example, the one or more images are collected at specific time intervals over a period of time, such as during the period of time the system or device is operating"]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hummelshoj (as modified by Lee and Ooba) as applied to claim 11 above, and further in view of Suk.
Regarding Claim 12
Hummelshoj (as modified by Lee and Ooba) teaches the computing device of claim 11 (as discussed above in claim 11), 
Hummelshoj is silent regarding wherein associating the historical information with the at least one disposition entry comprises associating only a subpart of the historical information, wherein the subpart is determined based at least in part on either: a quantity associated with the historical information; or a time window associated with the historical information.
Suk teaches a robotic device and a contextual reasoning unit for recognizing and inferring the current environment and situation based on the comprehensive knowledge obtained by interacting with the general knowledge management unit in response to the received query, wherein associating the historical information with the at least one disposition entry comprises associating only a subpart of the historical information, wherein the subpart is determined based at least in part on: a time window associated with the historical information (see Page 4, second paragraph, "As another example, if a user returns home at about 2 pm in mid-August, the robot collects time information, such as 'mid-August' and 'around 2 pm', and then, according to the social and environmental context, Can be inferred as having a high thirst, and thus can make decisions such as handing the drink to the user." In this example, the disposition entry is the robot recognizing the user returning home. A time window of 'mid-August' and 'around 2 pm' is associated with the historical information, thus the robot infers the user is thirsty by consulting past behaviors of the user during a similar timeframe.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have further modified Hummelshoj (as modified by Lee and Ooba) to incorporate the teachings of Suk by associating only a subpart of the historical information with a disposition entry, based on a time window, as taught by Suk. 
The motive for the modification to associate a subpart of historical information would have been to allow for a more specific behavior to be performed when a specific event occurs, thus producing a more customizable robotic device, as taught by Suk.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664